*893OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Whether the circumstances of a particular case rise to the level of reasonable suspicion presents a mixed question of law and fact that is beyond our review if the determination has record support (see People v Pines, 99 NY2d 525, 527 [2002]). In this case, although different conclusions may have been reasonable at the fact-finding level, record evidence supports the lower courts’ determination that the police possessed reasonable suspicion and our review therefore ends (see People v Hicks, 68 NY2d 234, 238 [1986]). Similarly, “[w]hether a showup is reasonable under the circumstances and/or unduly suggestive are mixed questions of law and fact” (People v Gilford, 16 NY3d 864, 868 [2011]). The determinations of the courts below that the showup was reasonable and not unduly suggestive are supported by the record and are likewise beyond our further review.
Chief Judge Lippman and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur.
Order affirmed in a memorandum.